OltveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows r
IT IS HEREBY STIPULATED AND AGREED hy and between counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, in the above entitled eases as follows:
That the merchandise covered by the entries, the subject of the appeals for reappraisement enumerated in the attached Schedule A, which is incorporated herein, consists of wool yarns exported from England, and were appraised on the basis of United States Value as that value is defined in Section 402(a), Value (Alternative), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That said merchandise is included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with said Section 402(a) of the Tariff Act of 1930, as amended.
That the value found by the appraiser was as follows:
Pebble spun yarn $4. 224 per lb. net packed Crinkle spun yarn 4.224 per lb. net packed
That during the year 1960 such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of England; that during the year 1960 such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of England for export to the United States; that during the year 1960 such or similar merchandise was not freely offered for sale in the principal markets of the United States to all purchasers.
*447That the cost of production, as defined in Section 402(a) (f), Tariff Act of 1980, as amended, for such merchandise during 1960, and at the time said merchandise was exported from England, was as follows:
Marked “A” on invoice
Pebble spun yarn £0/21/3 per lb. plus packing
Orinkle spun yarn £0/25/5 per lb. plus packing
That these appeals for reappraisement are abandoned as to any other merchandise listed on the invoices, and that these appeals may be submitted for decision on this stipulation.
. On the agreed facts, I find that the proper basis for appraisement of the pebble spun yarn and crinkle spun yarn, represented by the items marked “A” on the invoices covered by the entries involved herein, is statutory cost of production and hold that such value for the said pebble spun yarn is £0.21.3 per pound, plus packing, and for the said crinkle spun yarn is £0.25.5 per pound, plus packing.
As to all merchandise, other than the pebble spun yarn and the crinkle spun yarn identified in the stipulation hereinabove set forth, included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.